     Case 2:21-mj-30293-DUTY ECF No. 1, PageID.1 Filed 06/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff

v.                                                Case No. 21-30293
                                                  Originating No. 2:21-cr-00092


MATTHEW BOYD,

                Defendant.
_____________________________________/

                            GOVERNMENT’S PETITION
                        FOR TRANSFER OF DEFENDANT TO
                     ANOTHER DISTRICT AND SUPPORTING BRIEF


          Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

MATTHEW BOYD, to answer to charges pending in another federal district, and

states:

          1. On June 10, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the District of Maine

based on an Indictment. Defendant is charged in that district with violation of 18

U.S.C. §7(3), 2243(a), and 2246(2)(A) and (B)- Sexual Abuse of a Minor.



          2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).
   Case 2:21-mj-30293-DUTY ECF No. 1, PageID.2 Filed 06/11/21 Page 2 of 2




      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                              Respectfully submitted,

                                              SAIMA S. MOHSIN
                                              Acting United States Attorney



                                              s/Terrence Haugabook_______
                                              Assistant U.S. Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              terrence.haugabook@usa.doj.gov
                                              (313) 226-9157



Dated: June 11, 2021
